IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,832-01


                    EX PARTE CHARLES GILBERT RANDLE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W14-41048-U(A) IN THE 291ST DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for twelve years.

        The trial court signed an order designating issues on October 19, 2015. After 180 days from

the day the writ application was served on the State, the writ application was forwarded to this Court.

TEX . R. APP . P. 73.5.

        Applicant has alleged facts which, if true, could entitle him to relief. We remand this

application to the 291st District Court of Dallas County to allow the trial judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law resolving the designated

issues.

          This application will be held in abeyance until the trial court has resolved the issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 13, 2016

Do not publish